Case 5:17-cv-00179-JPB-JPM Document 181 Filed 10/08/20 Page 1 of 1 PageID #: 1987




                            IN THE UNITED STATES DISTRICT COURT FOR
                            THE NORTHERN DISTRICT OF WEST VIRGINIA

                                              Wheeling Division

     DIANA N’WY,
     CRAIG CUNNINGHAM,
     STEWART ABRAMSON,
     JAMES SHELTON,
     DAVID and ROXY VANCE,
     RUSSELL LOCKE, and
     THOMAS STARK, individually
     and on behalf of a class of all
     persons and entities similarly situated,

              Plaintiffs,

     “S.                                                            Case No. 5:1 7-cv-00179-JPB

     DIRECTV, LLC,

              Defendant.

                  ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
     EXTENSION OF TIME REGARDING BRIEFS CONCERNING UNCONSIONABILITY

              Upon consideration, Plaintiffs’ Unopposed Motion for Extension of Time Regarding

     Briefs Concerning Unconscionability is hereby GRANTED.

              Plaintiffs will have until November 2, 2020 to file their opening brief concerning

     unconscionability. Thereafter, Defendant will have twenty-one days to file any response brief.

     Thereafter, Plaintiffs will have fourteen days to file any reply brief.



     IT IS SO ORDERED:



     Dated:    ID B
                                                                     P    STON BAILEY
                                                                         STATES DISTRICT JUDGE
